Case 9:19-cv-00078-RC-ZJH Document 24 Filed 12/10/20 Page 1 of 2 PageID #: 1325




                               **NOT FOR PRINTED PUBLICATION**


                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                       LUFKIN DIVISION

  NIKYUS J. McMILLON,                               §
                                                    §
                 Plaintiff,                         §   CIVIL ACTION NO. 9:19-CV-00078-RC
                                                    §
  v.                                                §
                                                    §
  ANDREW SAUL,                                      §
  COMMISSIONER, SOCIAL SECURITY                     §
  ADMINISTRATION,                                   §
                                                    §
                 Defendant.

                     ORDER OVERRULING OBJECTIONS AND ACCEPTING
                            REPORT AND RECOMMENDATIONS

         The Plaintiff requests judicial review of a final decision of the Commissioner of Social

 Security Administration with respect to his application for disability-based benefits. This matter

 has been referred to the Honorable Zack Hawthorn, United States Magistrate Judge, at Beaumont,

 Texas, for consideration pursuant to applicable laws and orders of this court. The magistrate judge

 submitted a report recommending that the Commissioner’s decision be affirmed. The court has

 considered the report and recommendation filed on November 10, 2020 (Doc. No. 22), and the

 Plaintiff’s objections (Doc. No. 23).

         McMillon’s objections mimic his initial briefing to the court. Specifically, he claims that

 the ALJ erred in declining to recontact the consultative psychological examiner for clarification as

 to the extent of his mental limitations. McMillon claims that this error resulted in “Listing and

 RFC findings [that] are not based on substantial evidence and contain errors of law.” (Doc. No.

 23, p. 1.)
Case 9:19-cv-00078-RC-ZJH Document 24 Filed 12/10/20 Page 2 of 2 PageID #: 1326




        The court has conducted a de novo review of the objections in relation to the pleadings and

 the applicable law. See Fed. R. Civ. P. 72(b). After careful consideration, the court concludes that

 the objections are without merit because the magistrate judge properly found that the consultative

 examiner’s relationship did not rise to the level of a treating source physician, and therefore, no

 legal error was committed in weighing her opinion or failing to recontact her for clarification.

 Accordingly, the court ACCEPTS the magistrate judge’s recommendation, OVERRULES the

 Plaintiff’s objections, and AFFIRMS the Commissioner’s denial of benefits. A final judgment

 will be entered in this case in accordance with the magistrate judge’s recommendation.

                So ORDERED and SIGNED, Dec 10, 2020.


                                                                   ____________________
                                                                   Ron Clark
                                                                   Senior Judge




                                                      2
